TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00701-CV



                             Terry Christopher Bounds, Appellant

                                                 v.

     David Fernea; Bounds and Pinto Marketing, Inc.; and Austrends, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-GN-07-003874, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed an agreed motion, signed by counsel for all parties, informing

this Court that they have reached an agreement to resolve the matter through settlement, and

requesting that we abate this appeal so that they can finalize the terms of the proposed settlement.

We will abate the appeal until March 3, 2014. If the parties have finalized a settlement by March 3,

2014, they are instructed to file a motion to reinstate and dismiss the appeal in accordance with

the settlement agreement. If the parties have not finalized the settlement by March 3, 2014, they are

instructed to file a report informing this Court as to the status of the appeal and, if necessary,

requesting an extension of the abatement.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Goodwin

Abated

Filed: January 28, 2014




                                             2